Per Curiam.
The act of congress, of the 17th of April, 1800, (vol. 5. p. 88.) declares, that whenever any patent right shall be infringed, the party offending shall forfeit a sum equal to three times the actual damage sustained, “ which sum shall be recovered by action on the case, ■■ founded on the act, &c. in the circuit court of the United States, having jurisdiction thereof.” The act of congress of 21st February, 1793, (vol. 2. p. 203.) also declares, that, in certain cases, when judgment shall be rendered for the defendant, the patent shall be declared void. As the judicial power of the United States extends to all cases in law and equity, arising under the laws of the United States, and as the act of congress, on the subject of patent rights, has declared that the suit for the infringement of them shall be brought in the circuit court of the United States, and gives the court power, in such cases, to declare the patent void, the state courts have, of course, no jurisdiction in the case; and judgment must be rendered for the defendant. '
Spencer, J. not having heard the argument in the cause, gave no opinion.
Judgment for the defendant, (a)

 In the case of Parsons v. Wigton, on a demurrer to the like plea, there was also judgment for the defendant.